                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION
                                         )
ERIC CARTER,                             )
                                         )
      Plaintiff,                         )
                                         )
v.                                       )           Case No. 4:19CV02651 JCH
                                         )
ROBERT L. WILKIE                         )
Secretary of Veterans Affairs            )
                                         )
      Defendant.                         )
                                         )


                                MEMORANDUM AND ORDER

       This matter is before the Court on Defendant Wilkie’s Partial Motion to Dismiss. (ECF

No. 8). The matter is fully briefed and ready for disposition.


                                          DISCUSSION

       Plaintiff Carter has brought the instant suit against Defendant Wilkie, Secretary of

Veterans Affairs, challenging adverse employment actions against him. Plaintiff claims that the

actions occurred while he was employed as a House Keeping Aid Team Leader for Veterans

Affairs. (ECF No. 1). Plaintiff brings the following counts:


                       Count I: Disability Discrimination Claim
                       Count II: Retaliation Claim
                       Count III: Hostile Work Environment Claim
                       Count IV: Racial Discrimination Claim
                       Count V: Family Medical Leave Act Entitlement Claim

Defendant does not challenge Counts I-IV. Defendant brings its Motion to Dismiss solely against

Count V of Plaintiff’s Complaint. (ECF No. 9). In Count V Plaintiff asserts that he was an

eligible employee under the Family Medical Leave Act (FMLA); that he was approved for



                                                 1
FMLA leave through March 6, 2018; and that he timely requested renewal of his FMLA

certification. Plaintiff alleges that Defendant denied Plaintiff’s FMLA benefits to justify his

termination in violation of the Family Medical Leave Act, 29 U.S.C. Section 2615 et seq.


       In its Motion to Dismiss, Defendant argues that this Court lacks subject matter

jurisdiction to hear Plaintiff’s claim in Count V and brings the Motion pursuant to Federal Rule

of Civil Procedure 12(b)(1). (ECF No. 9). Subject matter jurisdiction addresses whether this

court may hear the case before it. “[T]here is substantial authority that the trial court is free to

weigh the evidence and satisfy itself as to the existence of its power to hear the case.” Osborn v.

U.S., 918 F.2d 724, 730 (8th Cir. 1990).


       The FMLA applies differently to private sector employees than it does to federal

employees. Title I of the FMLA governs private sector employees and a limited number of

federal employees not covered by Title II. See, 29 U.S.C. §2611(2). Title II covers all other

federal employees. See, 5 U.S.C. §§ 6381-87. Defendant argues and Plaintiff concedes that Title

II of the FMLA governs non-medical employees of the VA and therefore, Plaintiff, a

housekeeping aid team leader, is governed by Title II of the VA. (ECF Nos. 9,11). As such,

Defendant argues that the Court lacks jurisdiction over Plaintiff’s claim unless the government

waives its sovereign immunity.


       While the issue of whether federal employees have a cause of action under Title II of the

FMLA has not been addressed by the United States Court of Appeals for the Eighth Circuit,

other judges in our district have written on the issue. In Moynihan v. Gutierrez, the District Court

ruled in accordance with “the Fourth, Ninth, Eleventh, and Federal Circuits [which] have all held

that federal employees may not bring suits based on FMLA violations.” Moynihan v. Gutierrez,


                                                 2
2007 WL 2885342m at *3 (E.D. Mo. Sept. 27, 2007)(citing Mann v. Haigh, 120 F.3d 34, 37 (4th

Cir. 1997); Russell v. United States Dept. of the Army, 191 F.3d 1016, 109 (9th Cir. 1999);

Cavicchi v. Secretary of the Treasury, 2004 WL 4917357 (11th Cir., Oct. 15, 2004); Bougmill v.

Office of Personnel Management, 1998 WL 486754, at *1 (Fed. Cir., Aug. 13, 1998)); and see,

Bommarito v. Vilsack, 2012 WL 786232 (holding that the absence of any express waiver of

sovereign immunity by the government precludes any claim plaintiff may have asserted under

Title II of the FMLA.)


       Here as in Bommarito, the record does not support a finding that Plaintiff was a Title I

employee, in fact, Plaintiff in this case concedes that dismissal in this case is appropriate. The

government has also not waived its sovereign immunity in this case. Therefore, Plaintiff’s Count

V brought under the FMLA will be dismissed.


                                        CONCLUSION

       Accordingly,


       IT IS HEREBY ORDERED that Plaintiff’s Count V of his Complaint (ECF No. 1)

which was brought pursuant to the FMLA 29 U.S.C. Section 2615 et seq. is hereby

DISMISSED; all of Plaintiff’s other Counts remain.


Dated this 30th day of January 2020


                                                                       /s/ Jean C. Hamilton
                                                                     JEAN C. HAMILTON
                                                         UNITED STATES DISTIRCT COURT




                                                3
